Detailed Action
	The communications received 10/25/2019 have been filed and considered by the Examiner. Claims 1-20 are pending. Claims 11-20 are withdrawn. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Comments
With regards to the limitation “cable jacket extruder”. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In other words, if the prior art is capable of performing the intended use, then it meets the claim.                                                                                                                                                                                                  

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10, drawn to a cable jacket extruder, classified in B29C 48/763.
II. Claims 11-15, drawn to a tandem cable jacket extruder, classified in B29C 48/385.
III. Claims 16-20, drawn to a method for manufacturing a cable jacket, classified in H01B 13/24.
The inventions are independent or distinct, each from the other because:
Inventions I & II and III are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and 
In this case Invention III requires the feeding of recycled polymer materials and the direct conveying of the materials to form the cable jacket at the end of the nozzle. Neither Inventions I or II require said features and as such the product can be produced by another process that utilizes non-recycled (i.e. new) polymers.

Inventions I and II are directed to related cable jacket extruders. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). 
In the instant case, the inventions as claimed Invention II requires two chambers while Invention I requires a nozzle.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Bob Doyle on 02/14/2021 a provisional election was made without traverse to prosecute the invention of I, claims 1-10.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 11-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “long” in claim 4 is a relative term which renders the claim indefinite. The term “long” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purposes of examination “long” is understood to mean anything with at least a length. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 4, 8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Otoshi (US 2007/0054143) hereinafter OTO. 
	
As for claim 1 OTO discloses a cable jacket extruder (as the extruder could be used to extrude composition for cable jackets as extrudes films) [Fig. 2; 0037; 0055-56] that has:
	A chamber (cylinder) [Fig. 2 #42; 0037]; 
	A feeding port at one end of the chamber [Fig. 2 #50; 0041];
	An extruding screw inside the chamber [Fig. 2 #48; 0037];
A pathway connected to an outlet at another end of the chamber, the pathway having a vent [Fig. 2 #56; 0037]; A nozzle connected to the pathway [see modified figure 2 below] 
    PNG
    media_image1.png
    1036
    894
    media_image1.png
    Greyscale

	
As for claim 4, OTO discloses claim 1 and further that the vent is substantially rectangular shape with a long axis extending along the pathway (along the side of) [Fig. 2 #56].

	As for claim 8, OTO discloses claim 1 and further a plurality of extruding screws in the chamber [Fig. 2 #48].
	
	As for claim 10, OTO discloses claim 1 and further that the screw shafts have variable diameter [Fig. 2 #48]
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 7 is rejected under 35 U.S.C. 102 or in the alternative under 35 U.S.C. 103 as being unpatentable over Otoshi (US 2007/0054143) hereinafter OTO. 
As for claim 7, OTO discloses claim 1 and further teaches an L/D range of 20 to 55 which overlaps the claimed range [0042].
Overlapping ranges are prima facie obvious [see e.g. MPEP 2144.05(I)]. 

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Otoshi (US 2007/0054143) hereinafter OTO in view of Nakamura et al (US 2018/0265599) hereinafter NAK.
As for claims 2-3 OTO discloses claim 1 and further teaches the use of a vented extruder while performing vacuum evacuation (and it is understood that the venting through the extruder itself is also a form of drying) [0150; 0158; 0022 discussing moisture], but does not teach the vent being connected to a powered ventilating device which is a fan or a vacuum pump. 
NAK teaches an extruder that works upon a similar material to the one of OTO (cellulose including material) [Abstract] in which the extruder also employs vents with pathways to the nozzle [Fig. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the vents of OTO with the ones of NAK in order to dry efficiently. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Otoshi (US 2007/0054143) hereinafter OTO in view of Cascione (US 4,767,029) hereinafter CAS. 

As for claim 5, OTO discloses claim 1 but does not teach a kneading roller. 
CAS teaches kneading rollers (roll shaped agitators) located in the hopper [col. 3 l. 42-63] which aids in the facilitation of the drawing of material from the hopper [col. 4 l. 63-68]. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have added the kneading rollers of CAS to the hopper of OTO in order to facilitate the drawing of material from the hopper. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Otoshi (US 2007/0054143) hereinafter OTO in view of Shi et al (US 2012/0070615) hereinafter SHI.

As for claim 6, OTO discloses claim 1 but does not teach a gear pump. 
	SHI teaches that a gear pump that is attached to the output of an extruder (as it is understood that between readily encapsulates the scenario in which all pieces are connected) controls the accuracy of the final product by reducing fluctuation in extrusion output [0072].
. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Otoshi (US 2007/0054143) hereinafter OTO in view of Tadros (US 2003/0102588) hereinafter TAD.
As for claim 9, OTO discloses claim 1 but does not teach the screw comprising one of a barrier flight, inverse flight, and multiple flights.
TAD teaches an extruder [Fig. 2; 0022] with a screw that includes multiple flights that are used to cause air to escape [0022]. The screw includes a barrier flight [0030] and a reverse flight portion which aids in the additional processing of the material [0039]. By having these two flights TAD substantially also has ‘multiple flights.’
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have added the barrier and reverse flight portions as taught by TAD in the extruder screw of OTO in order to allow for air to escape the material and to allow for additional processing of the material. As OTO does require venting one of ordinary skill in the art would have especially recognized the benefit of vacating air from the material. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elisa Vera whose telephone number is (571)270-7414. The examiner can normally be reached M-F 8 - 4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.V./Examiner, Art Unit 1748                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712